Broyles, C. J.
1. The common-law rule that where, through the negligent keeping of a hog by its owner, it strayed upon the land of another and injured his crops, it was a trespass fqr which the owner of the hog was answerable in damages, and the party injured might either impound the animal until his damages should be satisfied by the owner, or might bring an action for the trespass, is still of force in this State; and it is immaterial whether the stock law was of force in the county. The remedy given by the stock law in our code is not exclusive, but cumulative. Bonner v. DeLoach, 78 Ga. 50 (2 S. E. 546).
2. Under the above ruling the defendant in the instant ease had a right tp impound the hog until its owner had satisfied his damages. His posses*22sion, therefore, was lawful, and the owner of the hog could not recover it by a suit in trover.
Decided March 3, 1920.
Trover; from city court-of Dublin — Judge Elynt. November 17, 1919.
S. P. New, for plaintiff in error.
W. C. Davis, contra.

Judgment reversed.


Luke and Bloodworth, JJ., concur.